BIGGS, Chief Judge
(dissenting).
My brother HASTIE’s succinct opinion expressing the majority view as to why the accident to Crumady occurred raises an issue which requires rehearing before the court en banc. The majority opinion correctly concludes that Crumady was injured because a seaworthy boom, topping lift and tackle were employed to lift cargo from the vessel’s hold but because the boom and topping lift were wrongly positioned by the stevedoring crew too great a strain was put on the boom and topping lift causing the topping lift to break.
Petterson v. Alaska S.S. Co., 9 Cir., 1953, 205 F.2d 478, affirmed per curiam, 1954, 347 U.S. 396, 74 S.Ct. 601, 98 L.Ed. 798, held that the responsibility of the ship owner was not shifted to the stevedoring crew because that crew brought on board and made use of a defective block which caused Petterson’s injuries. The Court of Appeals for the Second Circuit in Grillea v. United States, 1956, 232 F.2d 919, hold that where longshoremen placed a seaworthy, but wrong, hatch-cover over a “pad-eye”, and thereafter a longshoreman stepped on the hatch-cover which gave way under him, causing him serious injuries, the ship was liable. In the case at bar, it would appear that a logical and necessary extension of the principles enunciated in Seas Shipping Co. v. Sieracki, 1946, 328 U.S. 85, 66 S.Ct. 872, 90 L.Ed. 1099, and in Petterson, would require the holding that the ship was liable for the wrongful positioning of the boom and the topping lift despite the fact that the stevedoring crew, of which Crumady was a member, placed the boom and the topping lift in position. This is a doctrine to the effect that a “seaworthy” round peg placed in a “seaworthy” square hole will render the whole unseaworthy. While it does not appear how long a time elapsed between the positioning of the boom and the topping lift and *822the occurrence of the accident in the case at bar, it is clear that some time necessarily elapsed.
For these reasons I conclude that rehearing should be had before the court en banc.